DETAILED ACTION
	This office action is in response to the application filed on 12/2/2019 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 12-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3541722B2 in view of CN101072079A.
As to claims 1 and 12, JP3541722B2 teaches a method of generating a quadrature modulated signal for transmission in an electronic device, the method comprising: ([0003]-[0005] describes a method of signal transmission of a quadrature modulated signal)
obtaining samples from a quadrature amplitude modulation (QAM) signal at a predefined sampling rate to generate a signal spectrum; ([0004] The 16QAM-modulated digital information (I signal and Q signal) extracted from the 16QAM modulator 1 is supplied to a multicarrier signal generator 3, where both the I signal and the Q signal are sampled at a sampling frequency Fs.)
performing digital to analog conversion and analog filtering on the modulated samples in a real part of the signal spectrum to generate a quadrature modulated signal for transmission. ([0005] The OFDM signal is converted into an analog signal by a D / A converter 9 and further converted into a signal in a required transmission frequency band by a transmitter (not shown) and then transmitted.)
	But does not specifically teach:
interpolating the samples to move the signal spectrum on a frequency axis; 
performing modulation on the interpolated samples based on a digital carrier frequency to move the signal spectrum on the frequency axis; 
However CN101072079A teaches interpolating the samples to move the signal spectrum on a frequency axis; performing modulation on the interpolated samples based on a digital carrier frequency to move the signal spectrum on the frequency axis; (on page 2 in paragraphs 1-5 in the disclosure describes sampling which is then interpolated to shift the signal on the frequency axis and then the interpolated samples are modulated again based on a carrier frequency.)
It would have been obvious of one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of JP3541722B2 with the methods from CN101072079A in order to improve the effective transmission band.



As to claim 2, JP3541722B2 in view of CN101072079A teaches the method of claim 1, wherein interpolating the samples moves the signal spectrum right on the frequency axis by the digital carrier frequency. (CN101072079A on page 2 in paragraphs 1-5 in the disclosure describes the interpolated complex signal and then complex modulated for the second time, rightwards moving the band to 60~7940 Hz frequency range… the nominal frequency band edge of the voice interval is 60Hz;..then executing a complex modulated rightwards moving the composite signal to a high frequency band, i.e., moved in the frequency range of 24~500 kHz;  )
It would have been obvious of one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of JP3541722B2 with the methods from CN101072079A in order to improve the effective transmission band.
As to claim 3, JP3541722B2 in view of CN101072079A teaches the method of claim 1, wherein performing modulation moves the signal spectrum right on the frequency axis by the digital carrier frequency, and the modulation is a complex exponential modulation. (CN101072079A on page 2 in paragraphs 1-5 in the disclosure describes the interpolated complex signal and then complex modulated for the second time, rightwards moving the band to 60~7940 Hz frequency range… the nominal frequency band edge of the voice interval is 60Hz;..then executing a complex modulated rightwards moving the composite signal to a high frequency band, i.e., moved in the frequency range of 24~500 kHz;  )
It would have been obvious of one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of JP3541722B2 with the methods from CN101072079A in order to improve the effective transmission band.
As to claims 4 and 13, JP3541722B2 in view of CN101072079A teaches the method of claim 1, wherein obtaining the samples comprises: obtaining orthogonal frequency division multiplexing (OFDM) signal samples from inverse discrete Fourier transform (IDFT) output of the QAM signal. (JP3541722B2 [0005] output from the IDFT, with input from a QAM signal, is obtained and supplied to the digital quadrature modulator 7 in fig. 6 that generates an OFDM signal.)
As to claims 5 and 14, JP3541722B2 in view of CN101072079A teaches the method of claim 4, wherein obtaining the OFDM signal samples comprises: converting QAM symbols into time samples; and (JP3541722B2 [0005] output from the IDFT, with input from a QAM signal, is a signal converted from a frequency to a time axis)
generating the OFDM signal samples by passing the time samples through a polyphaser digital finite impulse response (FIR) filter, wherein a bandwidth of the FIR filter is equal to that of a subcarrier. (JP3541722B2 [0005] output from the IDFT, is supplied to a digital quadrature modulator 7 that is made of a FIR filter that outputs a bandwidth of a subcarrier that the OFDM signal is made of fig. 6 item 10.)
As to claims 7 and 16, JP3541722B2 in view of CN101072079A teaches the method of claim 4, wherein a size of IDFT is equal to one of a number of subcarriers and twice the number of subcarriers. (JP3541722B2 [0005] input is multi-carrier N and ouput 2N as shown in fig. 6)
	As to claims 10 and 19, JP3541722B2 in view of CN101072079A teaches the method of claim 1, wherein the QAM signal is a single carrier baseband QAM signal. (JP3541722B2 [0004] single carrier QAM signal is output by the 16 QAM modulator which is fed to a multi carrier signal generator 3 of fig. 6)


Allowable Subject Matter
Claims 6, 8, 9, 11, 15, 17, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Elton Williams/Examiner, Art Unit 2465